J-S76032-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ROBERT BRUCE THOMPSON,                               IN THE SUPERIOR COURT
                                                                   OF
                                                              PENNSYLVANIA
                             Appellee

                        v.

    MARGARET THOMPSON,

                             Appellant                      No. 1615 EDA 2017


                      Appeal from the Decree April 18, 2017
                in the Court of Common Pleas of Delaware County
                     Domestic Relations at No.: 2010-014895


BEFORE: PANELLA, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED MARCH 08, 2018

        Appellant, Margaret Thompson (Wife), appeals from the divorce decree

entered April 18, 2017, finalizing the divorce between her and Appellee,

Robert Bruce Thompson (Husband).               Specifically, she claims that the trial

court erred when it denied her petition to set aside the equitable distribution

settlement agreement set forth in an order dated June 16, 2016, which the

parties had agreed to on the record on June 1, 2016. We affirm.

        We take the factual and procedural history in this matter from our

review of the certified record and the trial court’s July 11, 2017 opinion. On

November 12, 2010, Husband filed a complaint in divorce. A special master

was appointed, who after a hearing, issued a recommendation and report on


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S76032-17



October 28, 2015, concerning the parties’ date of separation. Wife appealed,

and the trial court scheduled a trial on the issue of the date of separation for

June 1, 2016.

      On June 1, 2016, before the scheduled trial to establish a date of

separation, counsel for the parties informed the court that they had reached

a full and comprehensive final settlement. (See N.T. Trial, 6/01/16, at 5).

The court explained to the parties that their respective attorneys would be

reviewing the agreement with them on the record, after which the court would

sign an order memorializing the settlement on the record. (See id. at 6-7).

It explained that it was important the parties knew they did not have to settle,

and that the court would be pleased to continue with trial. (See id. at 7).

However, the court stated that it “ha[d] been told, and we need to confirm on

the record, that in lieu of [a trial on equitable distribution,] you have both

decided to settle this case.” (Id. at 7-8). Both parties agreed. (See id. at

8).

      The parties were colloquied by their attorneys, and agreed to the terms

of the equitable distribution settlement agreement. (See id. at 17-27). The

court then found “that each of the parties are entering into this agreement

knowingly, voluntarily, and intelligently.” (Id. at 28). The court “accept[ed]

it as a binding final settlement effective [that date].” (Id.). On June 16,

2016, the court entered a “final equitable distribution” order, which had been

agreed to and prepared by the parties’ attorneys based on the June 1, 2016

settlement agreement. (Order, 6/16/16, at 1-4).

                                     -2-
J-S76032-17



       On November 7, 2016, Wife, pro se, although still represented, filed a

motion for reconsideration, which the court denied on November 17, 2016.

On December 27, 2016, Wife filed a notice of appeal, pro se, together with a

motion to set aside the settlement agreement.        The trial court denied the

motion to set aside the settlement agreement on January 4, 2017. On March

3, 2017, this Court dismissed the appeal for failure to file a docketing

statement. (See Order, 3/03/17).

       On April 18, 2017, the trial court signed the divorce decree in this case.

Wife, counseled, timely appealed.1

       Wife presents two questions on appeal:

       1. Whether the [trial court] committed reversible error and
          abused its discretion by enforcing the putative property
          settlement agreement as an equitable distribution [o]rder
          given that:

              a. the colloquy failed to reflect an agreement as to
                 the essential terms of the proposed agreement and
                 subsequent litigation conduct further revealed that
                 no meeting of the minds in fact existed between
                 the parties;

              b. [t]he [c]ourt erroneously converted the hearing for
                 a date of separation into an equitable distribution
                 settlement conference; no actual date of
                 separation hearing was ever held; this decision
                 impacted distribution of the marital assets and
                 support[?]



____________________________________________


1 Pursuant to the trial court’s order, Wife filed her statement of errors
complained of on appeal on June 15, 2017. The trial court entered its opinion
on July 11, 2017. See Pa.R.A.P. 1925.

                                           -3-
J-S76032-17


       2. Whether the [trial court] committed reversible error and
          abused its discretion by determining the base amount of
          [Husband’s] income to be $160,000 when it was nearly
          $500,000 since April 2011, thereby depriving [Wife] of the
          correct support amounts[?]

(Wife’s Brief, at 4).

       Preliminarily, we note that Wife failed to address her second question in

the argument portion of her brief. (See id. at 12-14). Thus, we conclude she

has waived that issue. See Pa.R.A.P. 2101, 2119(a); Green v. Green, 69

A.3d 282, 286 n.3 (Pa. Super. 2013) (finding issue waived for lack of

development when not addressed in argument section); see also Umbelina

v. Adams, 34 A.3d 151, 161 (Pa. Super. 2011), appeal denied, 47 A.3d 848

(Pa. 2012) (“[W]here an appellate brief fails to provide any discussion of a

claim with citation to relevant authority or fails to develop the issue in any

other meaningful fashion capable of review, that claim is waived.”) (citations

omitted).

       In her remaining issue, Wife argues that the court erred when it denied

her request to set aside the property settlement agreement.        (See Wife’s

Brief, at 12-14). Specifically, she claims that the in-court colloquy did not

reflect a meeting of the minds, which she argues is required for a valid

settlement agreement.2 (See id.). Wife’s issue does not merit relief.

____________________________________________


2In her statement of questions presented, Wife argued that the court should
have set aside the property settlement agreement because it “erroneously
converted the hearing for a date of separation into an equitable distribution
settlement conference” and did not hold a date of separation hearing. (Wife’s



                                           -4-
J-S76032-17


             In Pennsylvania, the law of contracts governs a property
       agreement if the agreement is not merged into a divorce decree.
       An agreement that is not merged, stands as a separate contract,
       is subject to the law governing contracts and is to be reviewed as
       any other contract.

                                     *    *    *
              We review the trial court’s order upholding the agreement
       for an abuse of discretion. . . . [A]n abuse of discretion is not
       lightly found, as it requires clear and convincing evidence that the
       trial court misapplied the law or failed to follow proper legal
       procedures. Additionally, we will not usurp the trial court’s
       factfinding function.

             In Simeone v. Simeone, [] 581 A.2d 162 ([Pa.] 1990), our
       Supreme Court clarified the standards for determining the validity
       of marital settlement agreements and abolished the prior
       paternalistic approach to enforcement. The High Court announced
       that “Absent fraud, misrepresentation, or duress, spouses should
       be bound by the terms of their agreements.” Id. at 165. . . .

Bennett v. Bennett, 168 A.3d 238, 245 (Pa. Super. 2017) (some citations

and quotation marks omitted). “Traditional principles of contract law provide

perfectly adequate remedies where contracts are procured through fraud,

misrepresentation, or duress.         Consideration of other factors, such as the

knowledge of the parties and the reasonableness of their bargain, is

inappropriate.”     Simeone, supra at 165 (citation omitted).        Additionally,

“[c]ontracting parties are normally bound by their agreements . . . irrespective

of whether the agreements embodied reasonable or good bargains.”              Id.

(citations omitted).



____________________________________________


Brief, at 4). However, she abandoned this claim in the argument portion of
her brief. (See id. at 12-14). Thus, we conclude she has waived it. See
Pa.R.A.P. 2101, 2119(a); Green, supra at 286 n.3; Umbelina, supra at 161.

                                           -5-
J-S76032-17



      In the instant case, with the consent of the parties, the trial court put

their settlement agreement on the record in lieu of conducting the scheduled

equitable distribution trial to establish the date of separation. (See N.T. Trial,

at 7-8). The court explained that it would be pleased to continue with the

trial, but had been told that the parties decided to settle the case. (See id.).

Husband and Wife both agreed. (See id. at 8).

      Thereafter, Husband’s counsel explained the agreement on the record.

(See id. at 8-17). Wife agreed that she had heard all of the terms of the

agreement, and understood them, but stated: “I’m not sure I’m in agreement

with every term.” (Id. at 18). The court then explained:

      THE COURT: Ms. Thompson it’s important for me to feel
      comfortable that each of you are freely, voluntarily, knowingly,
      and intelligently entering into this agreement. That although you
      would like to negotiate a different agreement or a better
      agreement, but under the circumstances this agreement is agreed
      upon and it’s a settlement, and it’s something that you are
      agreeing. If you are not agreeing, that’s fine. I’ll simply begin to
      hear testimony and hear the case. . . .

(Id. at 18-19).

      Counsel then colloquied Wife, (see id. at 19-23), during which she

concluded:

      [WIFE]: Right. So I sit here before everyone with dignity and
      grace. I don’t have any names to call anyone. That’s not me.
      That’s not my style. It’s called a divorce and there’s a reason for
      that. So two people have parted company, and that’s all that it
      is, and we’ll just go on with our lives right now. So that’s a yes.

      THE COURT: So under the circumstances, weighing the pros and
      cons, and weighing all of the issues, you accept this settlement as
      a full and comprehensive resolution and settlement of all
      outstanding equitable distribution of marital claims?

                                      -6-
J-S76032-17


      [WIFE]: Yes.

                                  *    *     *

      THE COURT: Do you have any other questions of your lawyer and
      do you have any other questions of me? Any other questions of
      your lawyer?

                                  *    *     *

      [WIFE]: Nobody ever said anything is going to be fair or equal.
      It’s just called equitable –

      THE COURT: That’s correct.

      [WIFE]: – and there is a difference.

      THE COURT: You’ve noticed that we use that word, equitable.

      [WIFE]: Um-hum.

      THE COURT: Right. And I use the word settlement because it is a
      settlement. Well, thank you very much. . . .

(Id. at 22-23).

      Husband was also colloquied and agreed to the terms of the settlement

agreement. (See id. at 23-25). The court then concluded “with both parties

being colloquied by their attorneys, being very well represented, and by their

representations today I find that each of the parties are entering into this

agreement knowingly, voluntarily, and intelligently.      I will accept it as a

binding final settlement effective today.” (Id. at 27-28).

      After careful review of the record, we agree with the trial court’s finding

that the parties entered into the agreement voluntarily, knowingly, and

intelligently, and conclude that Wife failed to meet her burden of proving the

invalidity of the agreement. See Simeone, supra at 165. Thus, we discern




                                      -7-
J-S76032-17



no abuse of discretion by the trial court. See Bennett, supra at 245. Wife’s

issue does not merit relief.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:3/8/18




                                   -8-